DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the closest prior art of record, Okamoto et al. to US 2019/0123741 (Figs. 1, 2), teaches a semiconductor integrated circuit device comprising: 
a global power interconnect 11 or 12; and 
a power domain PD1, PD2, PD3 or PD4, wherein the power domain PD1, PD2, PD3 or PD4 includes 
	local power interconnect 8, 
	a plurality of standard cells 6 connected with the local power interconnect 8, and 
	a power switch cell 20, the power switch cell 20 includes 
	a switch element configured to be capable of switching between electrical connection and disconnection between the global power interconnect 11 or 12 and the local power interconnect 8. 
	Okamoto et al., however, failed to teach that the switch element is constituted by at least one vertical nanowire (VNW) FET, and a top electrode of the VNW FET constituting the switch element is connected with the global power interconnect. In 

	In re claim 7, the closest prior art of record, Okamoto et al. to US 2019/0123741 (Figs. 1 and 2), teaches a semiconductor integrated circuit device comprising: 
a global power interconnect 11 or 12; and 
a power domain PD1, PD2, PD3 or PD4, wherein the power domain PD1, PD2, PD3 or PD4 includes 
	local power interconnect 8/9, 
	a plurality of standard cells 6 connected with the local power interconnect 8, and 
	a power switch cell 20, 
	the local power interconnect includes  
	first and second power interconnects 8 that extends in parallel in a first 	direction X and supply a first power supply potential VVDD, and
	a third power interconnect 9 that extends in the first direction X between the first and third power interconnects 8 and supplies a second power supply potential VSS 
different from the first power supply potential VVDD,
the power switch cell includes
	a switch element configured to be capable of switching between electrical connection and disconnection between the global power interconnect 11 or 12 and the first and second power interconnect 8. 
	Okamoto et al., however, failed to teach that the power switch cell includes a bottom region overlapping the third power interconnect as viewed from top, the first vertical nanowire (VNW) FET placed in a region between the first power interconnect and the third power interconnect and at least one second VNW FET placed in a region between the second power interconnect and the third power interconnect, and top electrodes of the first and second VNW FETs are connected with the global power interconnect, and bottom electrodes of the first and second VNW FETs are connected with the bottom region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 11, 2022



/HSIEN MING LEE/